            Case 1:20-cv-11604-ADB Document 19 Filed 05/04/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 PAUL AARON,                                       *
                                                   *
                 Plaintiff,                        *
                                                   *
                 v.                                        Civil Action No. 20-cv-11604-ADB
                                                   *
                                                   *
 CITY OF LOWELL, et al.,                           *
                                                   *
                 Defendants.                       *

                                             ORDER

BURROUGHS, D.J.

       On February 5, 2021, Paul Aaron was granted leave to proceed in forma pauperis and

was ordered to file a second amended complaint. [ECF No. 14]. Now before the Court is

Aaron’s Second Amended Complaint. [ECF No. 18].

       Accordingly:

       1.       The Clerk shall issue summonses for service of (1) the City of Lowell; (2)

Trooper Vincente; (3) Rafael Rivera; (4) Daniel Desmarais; (5) Captain Penrose; (6) Nickolas

Dokos; and (7) David Lavoie, and the plaintiff shall serve the summons, the Second Amended

Complaint, and this Order in accordance with Rule 4 of the Federal Rules of Civil Procedure.

       2.       At this time, a summons will not issue as to the defendant identified as “John

Doe.” If, through discovery, the plaintiff discovers the true name of the “John Doe” defendant,

he “should act promptly to amend the Second Amended Complaint to substitute the correct party

and to dismiss any baseless claims.” Martinez-Rivera v. Sanchez Ramos, 498 F.3d 3, 8 n.5 (1st

Cir. 2007). He may then also file a motion for issuance of a summons for this defendant. If a
            Case 1:20-cv-11604-ADB Document 19 Filed 05/04/21 Page 2 of 2




summons issues, the United States Marshal shall complete service as directed by plaintiff with

all costs of service to be advanced by the United States.

       3.       Because the plaintiff is proceeding in forma pauperis, he may elect to have the

United States Marshals Service (“USMS”) complete service with all costs of service to be

advanced by the United States. If so asked by the plaintiff, the USMS shall serve copies of the

summons, Second Amended Complaint, and this Order upon the named defendants as directed

by plaintiff. The plaintiff is responsible for providing the USMS all copies for service and for

completing a USM-285 form for each party to be served. The Clerk shall provide the plaintiff

with forms and instructions for service by the USMS.

       4.       The plaintiff shall have 90 days from the date of the issuance of the summons to

complete service.

       SO ORDERED.

May 4, 2021                                                  /s/ Allison D. Burroughs
                                                             ALLISON D. BURROUGHS
                                                             U.S. DISTRICT JUDGE




                                                 2
